The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on December 16, 2021.

Claims 18-37 are pending. Claims 1-17 were previously canceled. Claims 28-34 are withdrawn from consideration as being drawn to nonelected inventions. Claims 21 and 23 are currently amended. Claims 35-37 are newly added. 

The objection to the abstract of the disclosure is withdrawn in view of Applicant’s arguments. As noted by Applicant, a new compliant Abstract was submitted in a Preliminary Amendment dated June 1, 2020.  

The rejection of claims 21 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18, 25, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Higa (US 2007/0190625).
Regarding claims 18, 25, 26 and 27, Higa teaches a detergent made using fermentation technology (see abstract), i.e., .a soap with enhanced saponification degree is produced by adding effective microorganisms (EM) which is effective for water purification and using EM-X ceramic powder as a catalyst (see paragraph [0007]). In Example 1, Higa teaches a production method of making a solid form of soap (i.e., cake) as shown in Fig. 1 wherein a material fermented with EM like aqueous fermented molasses is added with EM-X ceramic powder and various organics and various minerals (i.e., active substances and fillers) and after saponification a solid form soap was produced (see Fig. 1; paragraphs [0025]-[0029]). It is noted that the soap product does not contain polyethylene glycol and/or microcrystalline cellulose and/or polyvinylpyrrolidone and/or starch and/or hydroxyethyl cellulose and/or gelatin. Even though Higa does not explicitly disclose the fermented molasses as a binder and/or disintegrant in the soap, it would be inherent for the fermented molasses to exhibit the same property. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Higa anticipates the instant claims.

Claim Rejections - 35 USC § 103
Claims 19, 20, 21, 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18, 25, 26 and 27 above.
	Higa teaches the features as discussed above.

It is noted that the limitation “fermented molasses obtained by fermentation of beet molasses, cane molasses, or a mixture of beet and cane molasses” is considered a product-by-process limitation, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
Regarding claims 20, 21, 24 and 35, Higa fails to disclose the fermented molasses having a solids content of between 50% and 80% as recited in claim 20; the fermented molasses comprises less than 5% by weight of sugars or less than 1% by weight of sugars relative to the total weight of dry extract as recited in claims 21 and 35, respectively; and the fermented molasses having a viscosity of 500 to 5000 mPas as recited in claim 24.
	Considering that Higa teaches fermented molasses, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fermented molasses of Higa to exhibit similar properties because similar, if not the same, fermented molasses have been utilized, hence, should behave similarly and have the same sugar content, i.e., less than 5 wt% or less than 1 wt%.

Claims 22-23 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18, 25, 26 and 27 above, and further in view of Chourey et al. (US 2014/0053508), hereinafter “Chourey.”
	Higa teaches the features as discussed above. Higa, however, fails to disclose the incorporation of carboxymethylcellulose in an amount from 0.1% to 2% ,or 0.1% to 1%, or 0.1% to 0.5%  to the fermented molasses in the solid composition as recited in claims 22-23 and 36-37, respectively.
	Chourey, an analogous art, teaches the incorporation of from 0.1 to 5 wt% polymer, preferably 0.5 wt% sodium carboxymethylcellulose into a soap bar (see Table 9, paragraph [0123] and paragraph [0052]). The incorporation of the carboxymethylcellulose lead to soap bars with acceptable rate of wear, mush and lower density (see paragraph [0005]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium carboxymethylcellulose into the fermented molasses-containing solid soap of Higa because such incorporation would provide the solid soap with acceptable rate of wear, mush and lower density as taught by Chourey.

Response to Arguments
Applicant's arguments filed on December 16, 2021 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 18, 25, 26 and 27 under 35 U.S.C. 102(a)(1) as being anticipated  by Higa, Applicant argues that the solid form soap of Higa is not a 
	The Examiner respectfully disagrees with the above arguments because it is clear from Example 1 and Fig. 1 that Higa teaches a production method of making a solid form of soap wherein a material fermented with EM like aqueous fermented molasses is added with EM-X ceramic powder and various organics and various minerals (i.e., active substances and fillers) and after saponification a solid form soap was produced, wherein the “solid form” is taken to mean a cake or bar of soap, which reads on the compressed solid composition of the present claims. Please note that one of the forms of the compressed solid composition is a cake as disclosed in instant claim 26.  The dictionary meaning of “compress” is  “to press together,” or “to cause to become a solid mass.” As seen in Fig. 1 and Example 1, the aqueous fermented molasses was added with EM-X ceramic powder, other raw materials were added like fat, active substances, fillers, etc., the mixture was mixed, emulsified, saponified, salted-out, then dried to form a solid form of soap. It is clear therefore that the ingredients recited above which included the aqueous fermented molasses with the dried ingredients were caused to become a solid mass, which falls into the ordinary meaning of “compressed.” With respect to the “fermented molasses as binder and/or disintegrant” in claim 18, line 2, it would be inherent for the fermented molasses to exhibit the same property, i.e., as binder and/or disintegrant, because the same components have been utilized. “Products of identical composition can not have In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 
	With respect to the rejection of claims 19, 20, 21, 24 and 35 under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18, 25, 26 and 27 above; and the rejection of claims 22-23 and 36-37 under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18, 25, 26 and 27 above, and further in view of Chourey,  Applicant argues that Higa fails to teach or suggest Applicant’s claimed compressed solid composition, and as pointed out in the preceding section, Higa does not teach nor suggest a compressed solid composition comprising fermented molasses acting as binder and/or disintegrant. Applicant then argues that even if the combination of Higa and Chourey is assumed to be proper, the combination fails to teach every element of the claimed invention.  
	The above responses to Higa apply here as well.  As discussed above, Chourey, the secondary reference, was relied upon for the incorporation of from 0.1 to 5 wt% polymer, preferably 0.5 wt% sodium carboxymethylcellulose into a soap bar as disclosed in paragraphs [0123] and [0052]); and the incorporation of the carboxymethylcellulose lead to soap bars with acceptable rate of wear, mush and lower density as disclosed in paragraph [0005]. Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium carboxymethylcellulose into the fermented molasses-containing solid soap of Higa, e.g., in an amount of 0.5 wt%,  because such 
	Accordingly, the above rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761